20-1369
   Bonilla v. Garland
                                                                              BIA
                                                                         Conroy, IJ
                                                                      A201 127 178
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

        At a stated term of the United States Court of Appeals
   for the Second Circuit, held at the Thurgood Marshall
   United States Courthouse, 40 Foley Square, in the City of
   New York, on the 7th day of June, two thousand twenty-one.

   PRESENT:
            DEBRA ANN LIVINGSTON,
                 Chief Judge,
            JOSEPH F. BIANCO,
            WILLIAM J. NARDINI,
                 Circuit Judges.
   _____________________________________

   DUREL JORDON BONILLA, A.K.A.
   BONILLA DUREL, A.K.A. BONILA
   DUREL,
            Petitioner,

                        v.                                  20-1369
                                                            NAC
   MERRICK B. GARLAND, UNITED
   STATES ATTORNEY GENERAL,

            Respondent.
   _____________________________________

   FOR PETITIONER:                      Zoey Jones and Edward McCarthy,
                                        Brooklyn Defender Services,
                          Brooklyn, NY; Matthew T. Salzmann,
                          Arnold & Porter Kaye Scholer LLP,
                          New York, NY.

FOR RESPONDENT:           Brian Boynton, Acting Assistant
                          Attorney General; Kohsei Ugumori,
                          Senior Litigation Counsel; David
                          Kim, Trial Attorney, Office of
                          Immigration Litigation, United
                          States Department of Justice,
                          Washington, DC.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioner Durel Jordon Bonilla, a native and citizen of

Belize, seeks review of an April 14, 2020, decision of the

BIA affirming an October 17, 2019, decision of an Immigration

Judge (“IJ”) denying asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”).    In

re Durel Jordon Bonilla, No. A 201 127 178 (B.I.A. Apr. 14,

2020), aff’g No. A 201 127 178 (Immig. Ct. N.Y. City Oct. 17,

2019).   We assume the reader’s familiarity with the record.

    Under the circumstances of this case, we have reviewed

the IJ’s decision as modified by the BIA.   See Xue Hong Yang

v. U.S. Dep’t of Justice, 426 F.3d 520, 522 (2d Cir. 2005).

The applicable standards of review are well established.   See
                              2
8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d

510, 513 (2d Cir. 2009).

    The agency did not abuse its discretion in denying

Bonilla asylum as an exercise of discretion.                      The agency

considered    the    factors   that       favored   a   grant     of   asylum,

including Bonilla’s sixteen years in the United States, his

lawful entrance into the country, and his pursuit of permanent

residency    since   his   mother’s       Violence      Against    Women   Act

application, as well as the negative factors of Bonilla’s

criminal history and failure to take responsibility for his

actions.    See Wu Zheng Huang v. INS, 436 F.3d 89, 98 (2d Cir.

2006) (explaining that a discretionary decision on asylum

requires the agency to review the “totality of circumstances”

by “balancing . . . favorable and adverse factors”).                     While

Bonilla argues that the agency did not apply the correct

standard of discretion in denying him asylum, see Doherty v.

U.S. Dep’t of Justice, INS, 908 F.2d 1108, 1120 (2d Cir. 1990)

(drawing     distinction       between        the       “‘discretion’       to

grant . . . adjustment of status” and the “‘discretion’ to

grant asylum”), rev’d on other grounds, INS v. Doherty, 502

U.S. 314 (1992), both the BIA and the IJ thoroughly reviewed


                                      3
the applicable factors, came to reasonable conclusions, and

provided a “rational explanation” for the agency’s decision,

see Ke Zhen Zhao v. U.S. Dep’t of Justice, 265 F.3d 83, 93

(2d Cir. 2001).

       Substantial evidence also supports the agency’s denial

of Bonilla’s withholding of removal and CAT claims.                      As to

Bonilla’s sexual orientation, the IJ properly highlighted his

concerns with Bonilla’s inability to recall specific details

about his relationships with men as well as Bonilla’s failure

to     provide     sufficient          corroboration    to     support      his

identification       as    bisexual.         The    agency   also    properly

concluded that Bonilla failed to show a pattern or practice

of persecution of bisexual men in Belize;                     while the IJ

acknowledged that Belizean law does not expressly prohibit

discrimination       based       on    sexual   orientation,      the    agency

reasonably       found    that    the   Belizean    government      is   taking

active steps to promote equality for the LGBTQ community, and

that    Bonilla’s    fear    of       persecution   based    on   his    sexual

orientation was too speculative to support his application.

Because we cannot say that any reasonable adjudicator would

be “compelled” to conclude the contrary, see Bah v. Mukasey,


                                         4
529 F.3d 99, 110 (2d Cir. 2008), we uphold the agency’s

factual determinations.

    The agency also did not err in finding that “individuals

in Belize who suffer visibly from disabilities or mental

health    problems”      is    not   a    cognizable       social        group    for

withholding      of    removal    purposes.           As   the      IJ   explained,

Bonilla’s    proposed        group   is       not    sufficiently        particular

because it lacks defined boundaries and covers an overly broad

swath of illness.            See Mendoza-Alvarez v. Holder, 714 F.3d

1161, 1164 (9th Cir. 2013) (finding that the petitioner’s

proposed group of “insulin-dependent persons with mental-

health problems” was not sufficiently “particular”).                            While

Bonilla    claims      that    the   agency         ignored     a    qualifier     in

Bonilla’s proposed social group — it only includes people who

“suffer   visibly”      from     physical       or    mental        disabilities    —

nothing in the record suggests that the agency ignored or

overlooked       Bonilla’s      narrower       definition,          or   that    such

qualification would change the agency’s decision.                         See Cert.

Admin.    Rec.    at    84    (“[U]nlike       ‘individuals          with   bipolar

disorder who exhibit erratic behavior,” [Bonilla]’s proposed

group    fails    on    particularity          because     it    includes       large


                                          5
numbers    of    people,   different        conditions,    and   different

severities of symptoms.” (citing Temu v. Holder, 740 F.3d

887, 895 (4th Cir. 2014)).

    Bonilla also argues that the agency applied a heightened

government acquiescence standard by requiring Bonilla to

prove “that Belizean authorities would themselves torture

him” upon his return.          Appellant’s Br. at 46 (emphasis in

original).      Contrary to Bonilla’s argument, the IJ expressly

found that Bonilla was not only unlikely to “suffer harm

rising to the level of torture” generally, but that Bonilla

failed    to    show   “that   such       harm   would   occur   with   the

participation or acquiescence of the government.”                   Cert.

Admin. Rec. at 89.

    We have considered all of Bonilla’s remaining arguments

and find them without merit.                Accordingly, we DENY this

petition for review.       All pending motions and applications

are DENIED and stays VACATED.

                                  FOR THE COURT:
                                  Catherine O’Hagan Wolfe,
                                  Clerk of Court




                                      6